DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on June 4, 2019, is the U.S. national stage of an international PCT application, filed on March 15, 2018.
Response to Amendment
This Office action is in response to the amendment and arguments on September 24, 2021. Claims 1, 2, 22, 23, 43 and 44 were amended. Claims 1-9, 22-30, 43 and 44 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 8-14) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered not sufficient to overcome the rejections. The arguments indicate (i) that Lee indicates the UE continues using the carrier already selected rather than determining the target carrier from the at least one carrier in the first carrier set for transmitting target data when the measured CBR is lower than the threshold. However, Lee discloses when determining that a measured value of a channel busy ratio (CBR) of at least one carrier in a first carrier set is lower than a threshold, determining a target carrier from the at least one carrier, and transmitting target data by using the target carrier (Lee, para. [0161], “Hereinafter, method for selecting carriers according to an embodiment of present invention is described. In an embodiment of the invention, if a UE is configured with multiple carriers or resource pools, the UE may select carriers or multiple resource pools of which CBR value is below a threshold indicated by the network among the configured carriers or resource pools. Then, the UE may select sidelink resources (i.e. sidelink grants) on some or all of the selected carriers or the selected resource pools to transmit one or more MAC PDUs.” emphasis added.)  The arguments further indicate (ii) that Lee is silent about the behaviors of the terminal in the situation that the measured CBR on the carrier is higher than the threshold. However, Lee discloses the behaviors of the terminal in the situation that the measured CBR on the carrier is higher than the threshold (Lee, paras. [0170], [0171], “If the UE cannot find a carrier of which CBR value is below the threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold. [ ] The UE may select sidelink resources on the selected carrier(s) and then transmit SCI (Sidelink Control Information) and/or data on the selected sidelink resources. The sidelink resource may correspond to a sidelink logical channel.” emphasis added.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 22-30, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi et al. (US 2020/0229194 A1) in view of Lee et al. (US 2020/0169986 A1).
1. A data transmission method (Belleschi, FIG. 2), wherein the method comprises the following actions performed by a terminal: 
when determining that a measured value of a channel busy ratio (CBR) of at least one carrier in a first carrier set is lower than a threshold (Lee, para. [0161], “Hereinafter, method for In an embodiment of the invention, if a UE is configured with multiple carriers or resource pools, the UE may select carriers or multiple resource pools of which CBR value is below a threshold indicated by the network among the configured carriers or resource pools. Then, the UE may select sidelink resources (i.e. sidelink grants) on some or all of the selected carriers or the selected resource pools to transmit one or more MAC PDUs.” emphasis added.),
determining a target carrier from the at least one carrier, and transmitting target data by using the target carrier (Lee, para. [0161], “Hereinafter, method for selecting carriers according to an embodiment of present invention is described. In an embodiment of the invention, if a UE is configured with multiple carriers or resource pools, the UE may select carriers or multiple resource pools of which CBR value is below a threshold indicated by the network among the configured carriers or resource pools. Then, the UE may select sidelink resources (i.e. sidelink grants) on some or all of the selected carriers or the selected resource pools to transmit one or more MAC PDUs.” emphasis added. Id.);
when determining that the measured value of the CBR of each carrier in the first carrier set is higher than the threshold (Belleschi, para. [0100], “Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP. In case a PPPP is not associated with any CBR thresholds, it can be assumed that the UE is allowed to transmit data associated with that PPPP regardless of the CBR condition. Alternatively, it can be assumed that the UE should not transmit any data associated with that PPPP and/or the UE should inform the network about this situation, e.g. with RRC signaling. In another example, if the CBR threshold configuration is such that the UE cannot transmit data associated with a given PPPP in any available sidelink carriers, the UE informs the network about that situation, and the eNB may assign dedicated resources for the transmission of data associated with the given PPPP.” emphasis added.), 
determining the target carrier from the first carrier set, and transmitting the target data by using the target carrier (Lee, paras. [0170], [0171], “If the UE cannot find a carrier of which CBR value is below the threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold. [ ] The UE may select sidelink resources on the selected carrier(s) and then transmit SCI (Sidelink Control Information) and/or data on the selected sidelink resources. The sidelink resource may correspond to a sidelink logical channel.” emphasis added.); 
wherein the first carrier set is a carrier set corresponding to a target service to which the target data belongs (Lee, para. [0160], “When a UE supporting CA in sidelink uses autonomous resource selection, it performs carrier selection and may select one or more carriers used for V2X sidelink communication transmission. The carrier selection is performed at MAC layer, depending on the CBR of the (pre)configured carriers for V2X sidelink communication and the PPPP(s) of the V2X messages to be transmitted…” emphasis added.); and
wherein the first carrier set is also a carrier set mapped to target data priority of the target data (Lee, para. [0160], “When a UE supporting CA in sidelink uses autonomous resource selection, it performs carrier selection and may select one or more carriers used for V2X sidelink communication transmission. The carrier selection is performed at MAC layer, depending on the CBR of the (pre)configured carriers for V2X sidelink communication and the PPPP(s) of the V2X messages to be transmitted…” emphasis added. Id.)
Belleschi et al. may not seem to describe the identical claimed invention, such as determining the target carrier from the first carrier set, and transmitting the target data by using Lee, paras. [0170], [0171], “If the UE cannot find a carrier of which CBR value is below the threshold, or if the UE needs additional carrier to transmit data, the UE may select a carrier with the lowest CBR value in an increasing order of the CBR value among the carriers of which CBR value is equal to or above the threshold. [ ] The UE may select sidelink resources on the selected carrier(s) and then transmit SCI (Sidelink Control Information) and/or data on the selected sidelink resources. The sidelink resource may correspond to a sidelink logical channel.” emphasis added. Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of performing sidelink transmission using aggregated carriers (Lee, para. [0021], “According to embodiments of present invention, a UE may perform sidelink transmission using aggregated carrier.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of performing sidelink transmission using aggregated carriers.
2. The method of claim 1, wherein a data priority of the target data is a target data priority (Belleschi, para. [0100], Id.), and the method further comprises: determining not to transmit the target data on any carrier (Belleschi, para. [0100], Id.)
wherein the determining not to transmit the target data on any carrier comprises: determining not to transmit, on any carrier, data corresponding to at least one of the target service or the target data priority (Belleschi, para. [0100], Id.)
3. The method of claim 1, wherein determining the target carrier from the first carrier set, and transmitting target data by using the target carrier comprises: 
Lee, paras. [0170], [0171], Id.)
4. The method of claim 1, wherein determining, the target carrier from the first carrier set, and transmitting target data by using the target carrier comprises: 
selecting, by the terminal, any carrier from the first carrier set, as the target carrier for transmitting the target data (Lee, paras. [0170], [0171], Id.)
5. The method of claim 1, wherein determining the target carrier from the first carrier set, and transmitting target data by using the target carrier comprises: 
determining, by the terminal, a manner of selecting the target carrier, determining the target carrier based on the manner of selecting the target carrier, and transmitting the target data by using the target carrier (Lee, paras. [0170], [0171], Id.), wherein 
when the terminal determines a first selection manner, the terminal selects, from the first carrier set, a carrier, on which the measured value of the CBR is lowest, as the target carrier for transmitting the target data (Lee, paras. [0170], [0171], Id.); and 
when the terminal determines a second selection manner, the terminal selects, from the first carrier set, any carrier, as the target carrier for transmitting the target data (Lee, paras. [0170], [0171], Id.)
6. The method of claim 5, wherein the method further comprises: 
when the terminal determines a third selection manner, determining, by the terminal, not to transmit the target data on any carrier (Belleschi, para. [0100], Id.)
7. The method of claim 6, wherein a data priority of the target data is a target data priority (Belleschi, para. [0100], Id.), and 
Belleschi, para. [0100], Id.)
8. The method according to claim 1, wherein the threshold is configured for a system; the threshold is configured for a cell; the threshold is configured for the terminal; the threshold is configured for a carrier; or the threshold is configured for a resource pool on a carrier (Lee, para. [0167], “The network may indicate a congestion threshold such as CBR (Channel Busy Ratio) threshold. The threshold is per UE, per cell, per carrier, per frequency band or per resource pool.”)
9. The method according to claim 1, wherein the first carrier set is also a carrier set corresponding to the target data priority of the target data (Belleschi, para. [0100], Id.)
22. A terminal (Belleschi, FIG. 8), comprising: 
a processor (Belleschi, FIG. 8, Id.), configured to, when determining that a measured value of a channel busy ratio (CBR) of at least one carrier in a first carrier set is lower than a threshold, determine a target carrier from the at least one carrier (Lee, para. [0161], Id.), and when determining that the measured value of the CBR of each carrier in the first carrier set is higher than the threshold (Belleschi, para. [0100], Id.), determine the target carrier from the first carrier set (Lee, paras. [0170], [0171], Id.), and 
a transmission apparatus (Belleschi, FIG. 8, Id.), configured to transmit the target data by using the target carrier (Lee, paras. [0170], [0171], Id.), 
wherein the first carrier set is a carrier set corresponding to a target service to which the target data belongs (Lee, para. [0160], Id.), and wherein the first carrier set is also a carrier set mapped to target data priority of the target data (Lee, para. [0160], Id. cf. Claim 1).
Lee, paras. [0170], [0171], Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of performing sidelink transmission using aggregated carriers (Lee, para. [0021], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of performing sidelink transmission using aggregated carriers.
23. The terminal of claim 22, wherein a data priority of the target data is a target data priority (Belleschi, para. [0100], Id.), and 
wherein the transmission apparatus is configured to: determine not to transmit the target data on any carrier (Belleschi, para. [0100], Id.); 
determine not to transmit, on any carrier, data corresponding to at least one of the target service or the target data priority (Belleschi, para. [0100], Id. cf. Claim 2).
24. The terminal of claim 22, wherein the processor is configured to select, from the first carrier set, a carrier, on which the measured value of the CBR is lowest, as the target carrier (Lee, paras. [0170], [0171], Id. cf. Claim 3).
25. The terminal of claim 22, wherein the processor is configured to select any carrier from the first carrier set as the target carrier (Lee, paras. [0170], [0171], Id. cf. Claim 4).
26. The terminal of claim 22, wherein the processor is configured to determine a manner of selecting the target carrier, and determine the target carrier based on the manner of selecting the target carrier (Lee, paras. [0170], [0171], Id.), wherein 
Lee, paras. [0170], [0171], Id.); and 
when a second selection manner is determined, any carrier is selected from the first carrier set as the target carrier (Lee, paras. [0170], [0171], Id. cf. Claim 5).
27. The terminal of claim 26, wherein when a third selection manner is determined, the apparatus determines not to transmit the target data on any carrier (Belleschi, para. [0100], Id. cf. Claim 6).
28. The terminal of claim 27, wherein a data priority of the target data is a target data priority (Belleschi, para. [0100], Id.), and 
the transmission apparatus is configured to determine not to transmit, on any carrier, data corresponding to at least one of the target service or the target data priority (Belleschi, para. [0100], Id. cf. Claim 7).
29. The terminal according to claim 22, wherein the threshold is configured for a system; the threshold is configured for a cell; the threshold is configured for the terminal; the threshold is configured for a carrier; or the threshold is configured for a resource pool on a carrier (Lee, para. [0167], Id. cf. Claim 8).
30. The terminal according to claim 22, wherein the first carrier set is also a carrier set corresponding to the target data priority of the target data (Belleschi, para. [0100], Id. cf. Claim 9).
43. A non-transitory computer storage medium, wherein the computer storage medium stores computer executable instructions, and the computer executable instructions, when executed by a processor (Belleschi, FIG. 8, Id.), implement actions comprising: 
Lee, para. [0161], Id.), 
determining a target carrier from the at least one carrier, and transmitting target data by using the target carrier (Lee, para. [0161], Id.),
when determining that the measured value of the CBR of each carrier in the first carrier set is higher than the threshold (Belleschi, para. [0100], Id.), 
determining the target carrier from the first carrier set, and transmitting the target data by using the target carrier (Lee, paras. [0170], [0171], Id.); 
wherein the first carrier set is a carrier set corresponding to a target service to which the target data belongs (Lee, para. [0160], Id.); and 
wherein the first carrier set is also a carrier set mapped to target data priority of the target data (Lee, para. [0160], Id. cf. Claim 1).
Belleschi et al. may not seem to describe the identical claimed invention, such as determining the target carrier from the first carrier set, and transmitting the target data by using the target carrier. In the same field of endeavor, Lee et al. provides prior art disclosure and suggestions for the claimed invention, such as determining the target carrier from the first carrier set, and transmitting the target data by using the target carrier (Lee, paras. [0170], [0171], Id.) The prior art disclosure and suggestions of Lee et al. are for reasons of performing sidelink transmission using aggregated carriers (Lee, para. [0021], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of performing sidelink transmission using aggregated carriers.
Belleschi, para. [0100], Id.), and the actions further comprise:
determining not to transmit the target data on any carrier (Belleschi, para. [0100], Id.)
wherein the determining not to transmit the target data on any carrier comprises: determining not to transmit, on any carrier, data corresponding to at least one of the target service or the target data priority (Belleschi, para. [0100], Id. cf. Claim 2).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476